Citation Nr: 0909087	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, with peripheral neuropathy and diabetic retinopathy, 
including based on exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1971, including service in Thailand from September 
1967 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied claims for service 
connection for diabetes mellitus, type II, with peripheral 
neuropathy and diabetic retinopathy and hypertension.

In March 2005, the Veteran presented testimony at a hearing 
before the undersigned at the RO.

In a January 2006 decision, the Board denied the Veteran's 
claims.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).   In a 
memorandum decision issued in February 2008, the Court 
vacated the Board's January 2006 decision and remanded the 
matter to the Board for actions consistent with its decision.

The CAVC determined in its January 2008 Memorandum Decision 
that the Veteran had abandoned his claims for service 
connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

The January 2008 Memorandum Decision found that a remand was 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations which impose 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Court noted that VA Adjudication Procedure Manual and 
Manuel Rewrite, requires specific development to determine 
whether the Veteran was exposed to herbicides during his 
service in Thailand.  See M21-1 MR, pt. IV, subpt. II, Ch. 2, 
sec. C, para. 10(m) (2006).

Following the Board's February 2006 decision, the Veteran 
submitted portions of a DOD report listing instances in which 
herbicides were used outside of Vietnam.  This report does 
list at least two instances in which herbicides were used in 
Thailand between 1964 and 1965.  This report, however, does 
not list any instances in which herbicides were used in 
Thailand during the time the Veteran served there.  Further 
development is therefore necessary to determine whether the 
Veteran was actually exposed to herbicides during his 
service.

During the pendency of this appeal, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not been provided with proper VCAA notice under 
Dingess.  As this claim is being remanded for other matters, 
there is an opportunity to provide proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as 
required by Dingess, to include notice 
concerning the degree of disability and 
effective date elements of his claims.

2. The RO/AMC should contact the Veteran 
and request information regarding the 
dates, location and nature of his 
purported herbicide exposure in Thailand.  
Once this information is provided, the 
RO/AMC should furnish the Veteran's 
detailed description of exposure to C&P 
Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request a 
review of DOD's inventory of herbicide 
operations to determine whether herbicides 
were used as alleged.  If herbicide 
exposure is confirmed, a decision on the 
Veteran's service connection claims should 
be made.

If exposure is not confirmed by reviewing 
DOD's inventory, a request should be sent 
to the Joint Services Records Research 
Center for verification of the Veteran's 
purported herbicide exposure.  If 
herbicide exposure is confirmed, a 
decision on the Veteran's service 
connection claims should be made.

3.  Then re-adjudicate the claim. If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

